Citation Nr: 1622937	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-21 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for MALT lymphoma/non-Hodgkin's lymphoma.  

2.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for hypertension (HTN).  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  

7.  Entitlement to an initial rating in excess of 10 percent for status post broken right big toe with degenerative arthritis.  

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1974.  There are an additional 4 months of service noted but the dates are unverified.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal ensued following a July 2010 rating decision which established service connection for the right big toe disorder and assigned a 10 percent rating, effective December 15, 2009.  Service connection was denied for cancer (unspecified), TMJ dysfunction, bilateral knee disorders, HTN, and for an acquired psychiatric disorder (bipolar disorder).  

Prior to a scheduled videoconference hearing in April 2016, the Veteran's attorney submitted a document requesting that it be canceled, noting that the Veteran did not wish to reschedule.  See 38 C.F.R. § 20.704(3) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran has non-Hodgkin's lymphoma; however, this condition was not sustained during service and is not related to an injury, illness, or event that occurred during service, to include alleged inservice asbestos exposure, and was not shown within the first post service year.  

2.  The Veteran did not incur TMJ dysfunction during service; the condition was first reported many years after discharge and is not otherwise attributable to service.  

3.  The Veteran did not incur a right knee disability during service, degenerative changes in the knee were not shown within the first post service year, and such is not otherwise attributable to service.  

4.  The Veteran did not incur a left knee disability during service, degenerative changes in the knee were not shown within the first post service year, and such is not otherwise attributable to service.  

5.  The Veteran did not incur HTN during service, nor was it shown within the first post service year, and such is not otherwise attributable to service.  

6.  The Veteran did not incur an acquired psychiatric disorder, to include bipolar disorder and/or depression, during service and such is not otherwise attributable to service.  

7.  Throughout the appeal, the Veteran's right big toe disorder has been shown to include advanced degenerative arthritis manifested by pain over the metatarsophalangeal (MTP) joint with ambulation.  There is difficulty walking due to pain, and there is discomfort on ambulation.  Mild to moderate hallux rigidus is indicated.  

8.  The Veteran's service-connected disability (DJD of the right great toe) does not result in an inability to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  MALT lymphoma/non-Hodgkin's lymphoma was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110,, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

2.  TMJ dysfunction was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

3.  A right knee disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

4.  A left knee disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

5.  HTN was not incurred in or aggravated by active service, and such may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

6.  An acquired psychiatric disorder, claimed as to include bipolar disorder and depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

7.  For the period beginning December 15, 2009, the criteria are met for an initial 20 percent rating, but not higher, for status post broken right big toe with degenerative arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010, 5281, and 5284 (2015).  

8.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in January 2010 and April 2012.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2015); 
see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist includes providing a veteran an examination and/or obtaining an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran did not receive a VA examination in conjunction with the claims for service connection for MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, knee disorders, HTN, or an acquired psychiatric disorder.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but  (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Board finds that the duty to assist in this case does not require obtaining pertinent VA examinations or opinions as to these conditions.  Under the first prong of McLendon, VA must provide a medical examination where there is competent evidence of a current disability.  In this case, there is competent medical evidence of disabilities because the Veteran has been shown to have non-Hodgkin's lymphoma, a history of TMJ dysfunction, bilateral knee degenerative changes, HTN, and bipolar disorder with complaints of depression.  VA treatment (medical) records reflect that the Veteran receives or has received treatment for these disabilities.  As to evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period under the second prong of McLendon, there is no evidence to indicate that the Veteran was diagnosed with or had symptoms of any of these conditions during service, or sustained an injury (physical or a psychiatric injury (i.e., traumatic or similar event)) or disease in service; therefore, there is no duty to provide VA medical examinations.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an inservice injury, disease, or event, VA is not obligated to provide a medical examination).  There is no inservice injury, disease, or event to which a competent medical opinion could relate any current condition on appeal, or a factual basis of continuous symptoms that would support an opinion.  Any such opinion purporting to relate current MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee disorders, HTN, or an acquired psychiatric disorder to service would necessarily be speculative because it would purport to relate the current disability to something that did not in fact occur in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  For these reasons, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (2015) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

Accordingly, referral of service connection for MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee disorders, HTN, or an acquired psychiatric disorder, for a VA examination or to obtain a medical opinion, would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating service connection for these conditions.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., DJD, HTN and cancer) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In this case, the Veteran has been diagnosed with an acquired psychiatric disorder, to include bipolar disorder and depression.  Bipolar disorder and depression are not a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) (2015) bases on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F3d 1331 (Fed Cir. 2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

Service Connection Claims

The STRs are negative for report of, treatment for, or diagnosis of MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee conditions, HTN (the Veteran's blood pressure at discharge was recorded as 120/60), or a psychiatric disorder.  

Post service treatment records (private and VA) are dated from the mid-1990s to the present day.  They show that the Veteran's lymphoma was first diagnosed in 1999.  Private records from 2016 report a recent reoccurrence of this disorder.  Pertinent clinical findings include complaints of jaw pain in July 2012.  The Veteran gave a history of TMJ dysfunction at that time.  It was noted that he ground his teeth at night.  A private record dated in March 1995 reflects complaints associated with the left knee that had been present for four days.  No previous injury was indicated.  X-rays of the left knee in 1995 showed degenerative changes.  The record includes VA X-rays of both knees in April 2013.  At that time, mild to moderate degenerative changes in the knees were noted.  As for HTN, the VA records reflect that this is one of the conditions for which he has been diagnosed and treated.  The VA records also reflect reports of depression.  When examined in April 2012, he suffered from depression and paranoid delusions.  A February 2012 "Service-Connected Questionnaire" includes the notation that the examiner was aware that the Veteran served in the military.  It was opined that his current psychiatric diagnosis was not possibly related to service.  It was also not possible that such was secondary to injury or disease of service origin.  Private records from 2016 show diagnosis of bipolar disorder.  

Analysis

As to the claim for service connection for MALT lymphoma/non-Hodgkin's lymphoma, it is noted that when the RO denied service connection for cancer (unspecified) in June 2010, it was pointed out to the Veteran that when he indicated that he was exposed to asbestos during service, he did not indicate when such exposure occurred or for what condition he was filing service connection.  Subsequently, he submitted medical excerpts obtained from the internet regarding the development of lymphoma after exposure to asbestos.  Presumably, it is his contention that MALT lymphoma/non-Hodgkin's lymphoma resulted from this alleged inservice exposure.  

Initially, there is no specific statutory or regulatory guidance with regard to claims for asbestos-related diseases.  In 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997).  The relevant provisions of the Adjudication Manual were in effect when the Veteran filed his claim but have since been rescinded but included, essentially unchanged, in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure.  Thereafter, VA must make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  The pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules.  Again, the Board admonishes that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  

Subject to the foregoing, the Board recognizes that some asbestos materials were previously used in the construction of United States naval vessels.  Here, however, the Veteran served in the Army and there is no indication that he served aboard a vessel.  The Board is not satisfied that the evidence of record shows that the Veteran was exposed to asbestos during service.  

The Adjudication Manual and Manual Rewrite instruct that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual and Manual Rewrite also acknowledge that high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  

Mindful of the foregoing, and as alluded to above, the service department records do not indicate that the Veteran ever worked with or was physically exposed to a ship's insulation.  Similarly, there is no indication in the service records that he was ever tasked with participating in any way with the removal and replacement of asbestos materials, or, that he spent significant time in the presence of such materials while on docks or shipyards.  Indeed, the Veteran makes no such allegations, but only alleges generally that he was exposed to asbestos by virtue of time spent in buildings constructed with asbestos products and his submission of records from the internet.  However, as the Board has already noted, the laws and regulations do not provide for a presumption of asbestos exposure, even for Veterans with documented service on board naval vessels (which the Veteran does not have).  

Overall, the Board finds that the evidence does not show that the Veteran was exposed to asbestos during his active duty service.  Accordingly, the Board will also not consider whether the Veteran's claimed NALT lymphoma/non-Hodgkin's lymphoma arose from purported asbestos exposure during service.  

Moreover, it is noted that this condition was not shown during service or until approximately 25 years after service.  Numerous medical records reflect that this condition was first diagnosed in 1999.  There is no medical finding of record which associates this disorder to his time in service from so many years before.  

As to the additional claims for service connection on appeal, and as indicated above, actual pathology related to the claims (TMJ dysfunction, the knees, HTN, or an acquired psychiatric disorder) is not shown until 20 years or more after discharge from service in 1974.  To the extent that the Veteran implicitly argues that he continuously has had complaints associated with these condition since service, the Board finds such statements lacking in credibility.  For example, when seen in 1995 for left knee complaints, it was noted at that time that there had been no previous injury.  As to that and the other conditions on appeal, it would be expected that in recording the Veteran's history, as it was in fact recorded on multiple occasions, that some mention would have been made of the conditions for which service connection is sought.  However, virtually none of the postservice clinical records recorded any such history.  

While the Veteran seeks service connection for numerous conditions - MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee conditions, HTN, and an acquired psychiatric disorder, it is evident that he was not treated for any of these disorders until many years after service, and there is no medical report of record linking such to service.  Thus, the record does not establish a link between any of these conditions and any incident of active duty service.  

As for any statements of record connecting the Veteran's MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee conditions, HTN, and acquired psychiatric disorder to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, i.e., the etiology of these conditions, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms or date of onset of the disorders simply cannot be accepted as competent evidence.  Id.  The Board also notes that the Veteran has not reported a clear history of a continuity of symptomatology since service to allow for an award of service connection under 38 C.F.R. § 3.309(b) (2015).  

As the evidence does not establish an inservice injury or a nexus between the Veteran's current MALT lymphoma/non-Hodgkin's lymphoma, TMJ, bilateral knee disorders, HTN, or acquired psychiatric disorder, and any incident of active duty, Board must conclude that the preponderance of the evidence is against the claims and they are denied.  
38 U.S.C.A. § 5107(b) (West 2014).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

DJD of the Right Big Toe

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 (2015) and 38 C.F.R. § 4.45 (2015) are to be considered in conjunction with the DCs predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2015), the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance 
(38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Veteran's right great toe DJD is rated under Code 5010.  Under this code, arthritis due to trauma is rated in the same manner as degenerative arthritis.  Degenerative arthritis is rated under Code 5003, which provides for a rating based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  In cases where the limited motion is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Codes 5003, 5010 (2015).  

Codes 5170 to 5173 relate to amputated toes, which is not applicable in this instance.  Codes 5278, 5282 and 5283 relate to the toes but are also not applicable because they pertain to claw foot, hammer toes, and malunion or nonunion of tarsal or metatarsal bones, which are manifested by symptoms not present in the Veteran's disability.  

Code 5281 relates to severe unilateral hallux rigidus, which is rated as severe hallux valgus.  

Hallux valgus, in turn, is rated under Code 5280 and provides a 10 percent rating when the condition is severe if equivalent to amputation of the great toe, or if it was operated on with resection of the metatarsal head.  See 38 C.F.R. § 4.71a (2015).  

Code 5284 pertains to injuries of the foot and under this code moderate disability is rated at 10 percent, moderately severe disability is rated at 20 percent, and severe disability is rated at 30 percent.  38 C.F.R. § 4.71a (2015).  Actual loss of use of the foot is rated at 40 percent.  Id.  

It was noted upon VA examination in March 2010 that there were advanced degenerative arthritic changes in the MTP joint of the right great toe.  Examination revealed painful motion and tenderness.  The Veteran suffered from pain upon standing or with ambulation associated with the right big toe.  There was difficulty walking without pain and discomfort on ambulation.  There was active motion in the MTP joint.  When examined in April 2012, mild to moderate symptoms associated with right hallux rigidus were noted.  X-ray of the right foot showed hallux valgus deformity and degenerative changes.  

Based on the findings summarized above, and with all reasonable doubt resolved in the Veteran's favor, it is concluded by the Board that the criteria for a 20 percent rating are met from the initial grant of service connection.  That date is December 15, 2009.  It is determined that a 20 percent rating is met due to the complaints of pain and difficulty with standing and/or walking due to the right big toe and pain on palpation and with range of motion.  Moreover, upon more recent examination hallux rigidus was noted, and the Veteran's complaints continued.  Such findings are best represented as moderately severe pursuant to DC 5284.  As severe disability is not demonstrated, a higher rating than 20 percent is not granted.  

Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (2015) (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2015).  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b) (2015).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.  

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section § 3.321(b)(1) (2015) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consideration may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

(2) Discussion

The manifestations of the Veteran's right great toe DJD are reasonably contemplated under the DCs discussed.  Notably, the criteria used to grant an increased rating does not list specific symptoms or manifestations.  Rather, they contemplate the overall disability picture.  See 38 C.F.R. § 4.71a, Code 5284.  Given the symptoms and functional impact shown, the disability does not present an exceptional or unusual disability picture.  See id.  Moreover, related factors such as marked interference with employment or frequent periods of hospitalization as a result of the right great toe DJD are not shown.  See 38 C.F.R. § 3.321(b) (2015); Thun, 22 Vet. App. at 114.  Therefore, the evaluation of the Veteran's right great toe disability will not be referred for extraschedular consideration.  

Moreover, as to Johnson, supra, whereupon a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the only service-connected disability is the right big toe disorder.  Therefore, there is no reason to consider the holding in Johnson, supra.

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2015).  

In a December 2011 statement, the Veteran stated that was "having difficulty maintaining a fulltime job" due to service-connected disabilities.  In actuality, the Veteran is only service connected for one service-connected disability.  As noted above, he has been awarded a 20 percent rating for his disorder of the right big toe.  Clearly, he has not met the schedular criteria.  38 C.F.R. § 4.16(a) (2015).  Nevertheless, VA must consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

Here, the Board is sympathetic to the Veteran's claim.  The Board does not doubt that the Veteran's service-connected toe disorder causes him difficulty in that he experiences pain with standing or walking as reported earlier in this decision.  However, that impairment is compensated by the current schedular rating for the toe condition.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of this disorder.  

If the Veteran is currently unable to be gainfully employed, the Board concludes that such is not due to his toe disorder.  There simply is no evidence that the Veteran is unable to work as a result of his service-connected right big toe DJD.  The competent records addressing the disability acknowledge the impact of the Veteran's pain, but even if moderately severe when standing or walking, this would not affect a sedentary job.  

In this case, the evidence weighs against finding that the Veteran's service-connected right big toe rendered him unable to secure and follow substantially gainful employment.  

Based upon the foregoing, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  Therefore, this case need not be submitted to the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  Accordingly, the claim for TDIU must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for MALT lymphoma/non-Hodgkin's lymphoma is denied.  

Entitlement to service connection for TMJ dysfunction is denied.  

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for HTN is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, is denied.  

An initial rating of 20 percent is granted for DJD of the right big toe from December 15, 2009, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


